DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 07/19/2021. Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-20 of the U.S. Application No. 17/378,765 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 11067374 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the claims is an obvious variation. For example, all the limitations of claim 1 of the instant Application can be found in claim 1 of U.S.  U.S. Patent No. US 11067374 B2. Application No. U.S. Patent No. US 11067374 B2 teaches every limitation of the instant claims. The claims of U.S. Patent No. US 11067374 B2 obviously encompass all the claims of the instant application.

Regarding claims 2-13 and 17-19 , they correspond substantially or exactly to claims 2-13 of U.S. Patent No. US 11067374 B2 and are also rejected under obviousness double patenting. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15 is rejected under 35 U.S.C. 102(a)(1) as being as being anticipated by Arlton et al. (US 2005/0051667A1, hereinafter “Arlton”).
Regarding claim 15, Arlton discloses an ordnance for movement above a ground plane (paragraph [0010] “A hand-held, miniature flying micro -rotorcraft unit provides remote surveillance, tactical, operational and communication capabilities. The hand-held micro-rotorcraft unit is capable of being deployed anywhere to fly remotely and navigate through various obstacles and over various terrain” and paragraph [0012] “The payload module may include explosive or incendiary munitions, and biological or chemical sensors, for example”), comprising: a tubular shaped body having first and second opposing end portions (52, FIG. 4,5, paragraph [0058] "Looking now to FIGS. 4 and 5, micro­rotorcraft unit 18 of system 10 is provided. Unit 18is miniature in size and includes a rotor system 50, an elongated modular body 52"); a plurality of deployable blades connected at or near the first end portion to the body which, when deployed, are rotatable about the body to impart thrust and bring the ordnance to a first altitude above a target position (FIG. 4-5, paragraph [0060] “Rotor system 50 further includes upper blades 68, 70 coupled to first hub 56 and lower blades 72, 74 coupled to second hub 58), and bring the ordnance to a first altitude above a target position (paragraph [0064] “Unlike some aerial devices that passively derive lift through autorotation of a rotor system and passage of air upward through a rotor system, unit 18 is self-propelled and derives lift by forcing air downward through rotor system 50. However, unit 18 may also operate to passively derive lift through autorotation of a rotor system and passage of air upward through the rotor system”); a motor attached to the tubular shaped body portion and connected to selectively provide power to rotate the blades after the blades are deployed (motor 92, paragraph [0064] " In operation, motor 92 drives rotor system 50 to develop a thrust force in direction 109 (as shown in FIG. 4) that lifts unit 18 into the air"); an explosive attached to the tubular shaped body (see paragraph [0012] "The payload module may include explosive or incendiary munitions, and biological or chemical sensors, for example."); a switch connected to drop the ordnance from the first altitude and on to the target (dropped, paragraph [0070] " payload module 88 (which is shown to be adapted for use with video camera 105) may be quickly replaced at the end of a mission with an alternative payload module (not shown) having a chemical sensor adapted for use in a different mission, for example" and at least paragraph [0083]“); and a camera positioned to generate a view from the ordnance of a portion of the ground plane (see paragraph [0073] "Video camera 105 may also rotate 360 degrees about axis 60 to survey and take pictures of the surrounding terrain and environment for relay back to mobile command center 12, for example" and surveillance, paragraph [0119] "the kit includes hand-held payload module 88 including means (such as video camera 105, biological and/or chemical sensors, and/or an infra-red camera, for example) for conducting surveillance activities during flight")) wherein, when the ordnance is deployed, flight of the ordnance is controllable with a remote control device (helmet 28, paragraph [0058] "unit 18, and all other units described herein, may be navigated by remote control signals from mobile command center 12 or operator 29 with helmet 28, for example"), to steer the ordnance to a position above the target and drop the ordnance on the target (see paragraph [0070] “payload module 88 (which is shown to be adapted for use with video camera 105) may be quickly replaced at the end of a mission with an alternative payload module (not shown) having a chemical sensor adapted for use in a different mission, for example" and paragraph [0083]. Further, unit 18 may be dropped from an aircraft to reconnoiter closer to the ground much like a sono-buoy is dropped into the ocean from a ship or helicopter to search for submarines, for example”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arlton et al. (US 2005/0051667A1, hereinafter “Arlton”) in view of Uzman (US 20120211589A1).
Regarding claim 1, Arlton discloses (Figs. 4-5) a method of delivering an explosive ordnance from a first altitude to a destination on or above a ground plane and avoiding collateral damage (see paragraph [0010] "A hand-held, miniature flying micro-rotorcraft unit provides remote surveillance, tactical, operational and communication capabilities. The hand-held micro-rotorcraft unit is capable of being deployed anywhere to fly remotely and navigate through various obstacles and over various terrain" and paragraph (0012] “The payload module may include explosive or incendiary munitions, and biological or chemical sensors, for example”), the method including: a. providing an ordnance (payload module 88, paragraph [0066] “Illustratively, body 52 includes a drive module 84, a power module 86, and a payload module 88"), comprising: a tubular shaped body having first and second opposing end portions and an explosive component positioned therein (modular body 52, paragraph [0058] “Looking now to FIGS. 4 and 5, micro-rotorcraft unit 18 of system 10 is provided. Unit 18is miniature in size and includes a rotor system 50, an elongated modular body 52”); a plurality of blades connected to the body at or near the first end portion blades for rotation about the body under powered operation to impart thrust (paragraph [0060] "Rotor system 50 further includes upper blades 68, 70 coupled to first hub 56 and lower blades 72, 74 coupled to second hub 58"), and bring the ordnance to a first altitude above a target position (paragraph [0064] "Unlike some aerial devices that passively derive lift through autorotation of a rotor system and passage of air upward through a rotor system, unit 18 is self-propelled and derives lift by forcing air downward through rotor system 50. However, unit 18 may also operate to passively derive lift through autorotation of a rotor system and passage of air upward through the rotor system"); a motor positioned within the tubular shaped body, connected to selectively provide the powered operation to impart the thrust and thereby provide propulsive lift to the ordnance via the blade rotation (motor 92, paragraph [0064] “In operation, motor 92 drives rotor system 50 to develop a thrust force in direction 109 (as shown in FIG. 4) that lifts unit 18 into the air"); an imaging device mounted along the second end portion to generate frames of image data representative of a view of a ground plane while the ordnance is airborne, where the imaging device acquires infrared or visible light images (video camera 105, FIG. 6, visible light images, paragraph [0073] "Payload module 88 also accommodates a pivotable video camera 105 and a camera pivot mount 106 for slewing camera 105 in a vertical direction. Video camera 105 may also rotate 360 degrees about axis 60 to survey and take pictures of the surrounding terrain and environment for relay back to mobile command center 12, … Video camera 105 allows a remote operator to silently look into windows, see over hills, observe from great heights, and operate over any terrain or obstacle"); first receiver circuitry configured to receive control signals and coupled to effect operation of other components of the ordnance in response to the received signals (paragraph [0046] "each unit includes a navigation system, telemetry uplink and downlink capability, and autonomous autopilot capability") System 10 is capable of fusing a picture of the environment and taking coordinated action. Fitted with telemetry and data uplink/downlink electronics, each micro-rotorcraft unit may be operated from a central command center, a satellite, or an orbiting aircraft, such as a fixed-wing "Predator'' drone, for example"); video transmission circuitry coupled to receive the frames of image data and transmit signals comprising a stream of the image data (paragraph [0073] "Video camera 105 may also rotate 360 degrees about axis 60 to survey and take pictures of the surrounding terrain and environment for relay back to mobile command center 12, for example"); b. providing a user controllable remote control device, positionable remote from the ordnance ( FIG. 2, paragraph [0051] “mobile command center 12 includes antenna 31 in communication with the network and computer system 26 to provide remote two-way communication with the various micro-rotorcraft units being deployed. Thus, antenna 31 is able to download data from the micro-rotorcraft units and upload data to the micro-rotorcraft units"), comprising: 
(i) 	control circuitry that, responsive to user input, transmits control signals for a person to direct operation of the ordnance when flying and hovering ( FIG. 4, 5, paragraph [0058] “unit 18, and all other units described herein, may be navigated by remote control signals from mobile command center 12 or operator 29 with helmet 28, for example”);
(ii) 	second receiver circuitry for receiving the stream of image data (FIG.1, paragraph [0047] “A video display and downlink helmet 28 of system 10 further communicates with units 18, 20, 22, 24, 310, 330, 370 to allow an operator 29 wearing helmet 28, but located away from mobile command center 12 and network 26, to receive data from and remotely control units 18, 20, 22, 24,310, 330, 370, as is described in more detail below”); and
(iii)	video processing circuitry that receives the image data from the circuitry and displays the image data on a screen (FIG.1, paragraph (004 7] “A video display and downlink helmet 28 of system 10 further communicates with units 18, 20, 22, 24, 310, 330, 370 to allow an operator 29 wearing helmet 28, but located away from mobile command center 12 and network 26, to receive data from and remotely control units 18, 20, 22, 24,310,330,370, as is described in more detail below”) where:
when the ordnance is airborne above a ground plane (paragraph [0086] “FIG. 12 illustrates an automatic method of deploying unit or units 18 from an aircraft 176 fitted with multiple storage carriers 144”)
(i)	the blades are positioned above the motor and are connected to the motor via a shaft for rotation about a central axis (paragraph [0086] “extendable elements, such as rotor blades 68, 70, 72, 74 are extended into their flight configurations”), and
(ii)	 the imaging device is oriented to generate frames of image data representative of a view of a portion of the ground plane directly below the ordnance (surveillance, paragraph [0119] “the kit includes hand-held payload module 88 including means (such as video camera 105, biological and/or chemical sensors, and/or an infra-red camera, for example) for conducting surveillance activities during flight), the method further comprising: initiating the powered operation to impart the propulsive lift to the ordnance (paragraph [0083] “Further, unit 18may be dropped from an aircraft to reconnoiter closer to the ground much like a sono-buoy is dropped into the ocean from a ship or helicopter to search for submarines, for example”); based on displayed frames of the image data acquired with the imaging unit positioned on the ordnance, sending one or more first control signals from the remote control device to navigate movement of the ordnance to an airborne position above the target position (paragraph [0073] “Video camera 105 may also rotate 360 degrees about axis 60 to survey and take pictures of the surrounding terrain and environment for relay back to mobile command center 12, for example. Video camera 105 allows a remote operator to silently look into windows, see over hills, observe from great heights, and operate over any terrain or obstacle”); sending one or more second control signals from the remote control device to cause the ordnance to descend toward the target position (paragraph [0083] “Unit 18 can be controlled by central computer system 26. Multiple units 18 may be launched en masse from mobile base unit 14, for example, to form a swarm of miniature cruise missiles for use in search-and-rescue operations or anti-personnel operations against entrenched or concealed combatants, “), and paragraph [0072] “Payload module 88 also includes a cover 104. Payload module 88 is provided to carry various items within cover 104 such as explosive or incendiary munitions and biological and chemical sensors”). Arlton does not disclose the Control signals received: radio frequency (rf) signals; The video transmission circuity rf circuitry, and transmit rf signals; The control circuitry: RF control circuitry, and The video processing circuitry receives data from: the rf circuitry, and detonating the explosive component. However, Uzman discloses the Control signals received: radio frequency (rf) signals; The video transmission circuity fry circuitry, and transmit fry signals; The control circuitry: RF control circuitry, and The video processing circuitry receives data from: the fry circuitry, and detonating the explosive component (see paragraph [0037] “or example, according to an exemplary embodiment, the remote starter 145 can comprise a suitable radio frequency (RF) receiver that is configured to receive a RF remote start signal from the user'”); The video transmission circuity rf circuitry, and transmit rf signals (see paragraph [0041] “the imaging device 150 can comprise a RF detector that is configured to detect RF emissions provided by the target (e.g., radio communications emanating from a personal communication device, from a communication hub or center or the like)”) and paragraph [0048] “… the user is provided with highly precise control over where, how, and even when the explosive munitions detonates with respect to the target”); The control circuitry: RF control circuitry (see paragraph [0037] “or example, according to an exemplary embodiment, the remote starter 145 can comprise a suitable radio frequency (RF) receiver that is configured to receive a RF remote start signal from the user"), and The video processing circuitry receives data from: the rf circuitry (see paragraph [0048] “… the user is provided with highly precise control over where, how, and even when the explosive munitions detonates with respect to the target. In addition, as the system 100 is remotely controlled by the user by viewing images provided by the imaging device 150 through the transceiver circuit 155, the user neither needs to be in the line of sight of the target nor in harms way to use the weapon delivery system 100”), and detonating the explosive component (paragraph [0047] “The explosive munitions carried in the payload 185 can be configured to detonate upon landing (or crashing) of the weapon delivery system 100 into the target by using an appropriate triggering device (e.g., a detonation switch that is activated by compression)”). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed to have modified Arlton to include the RF receiver and transceiver of for the various control circuitry and video processing circuitry, as taught by Uzman in order to allow for using readily available commercial transceiver systems and for getting best transmission properties.

Regarding claim 2, Arlton, as modified by Uzman discloses the claimed invention substantially as explained above. Further, Arlton teaches where the ordnance includes a mechanism by which the user may, via an operation performed on the remote control device, cease motor operation of the ordnance to drop the ordnance from the first altitude and toward the target position (see paragraph [0070 “payload module 88 (which is shown to be adapted for use with video camera 105) may be quickly replaced at the end of a mission with an alternative payload module (not shown) having a chemical sensor adapted for use in a different mission” and paragraph [0075] “Illustrative payload module 88 is capable of carrying four to sixteen ounces of plastic explosives allowing unit 18 to act as a highly potent expendable munition for special operations where stealth and precision are required” and paragraph [0083] “Further, unit 18may be dropped from an aircraft to reconnoiter closer to the ground much like a sono-buoy is dropped into the ocean from a ship or helicopter to search for submarines, for example”).

Regarding claim 3, Arlton, as modified by Uzman discloses the claimed invention substantially as explained above. Further, Arlton teaches where the powered descent is effected by transitioning the blade from a lift or hover mode to a descent mode by reversal of blade direction of rotation to accelerate descent (see paragraph [0083] “Unit 18 can be controlled by central computer system 26. Multiple units 18 may be launched en masse from mobile base unit 14, for example, to form a swarm of miniature cruise missiles for use in search-and-rescue operations or anti-personnel operations against entrenched or concealed combatants, for example” and paragraph [0086] “FIG. 12 illustrates an automatic method of deploying unit or units 18 from an aircraft 176 fitted with multiple storage carriers 144. Unit 18 is ejected from aircraft 176 and a parachute 178 appended to one end of unit 18 is deployed to slow and stabilize the flight of unit 18 as unit 18 descends to a lower altitude.”). 

Regarding claim 4, Arlton, as modified by Uzman discloses the claimed invention substantially as explained above. Further, Arlton teaches where the step of sending the one or more second control signals ceases provision of blade rotation, causing the ordnance to descend under gravitational force toward the target position (see paragraph [0086] “FIG. 12 illustrates an automatic method of deploying unit or units 18 from an aircraft 176 fitted with multiple storage carriers 144. Unit 18 is ejected from aircraft 176 and a paragraph chute 178 appended to one end of unit 18 is deployed to slow and stabilize the flight of unit 18 as unit 18 descends to a lower altitude”). 

Regarding claim 5, Arlton, as modified by Uzman does not explicitly disclose where the step of sending the one or more second control signals causes the ordnance to hover directly above the target position before descending on the target position. However, Uzman discloses where the step of sending the one or more second control signals causes the ordnance to hover directly above the target position before descending on the target position (see paragraph [0056] “the total flight time for the mission can range from approximately eighty seconds to approximately one hundred seconds, but will vary depending on the range to the target, the type of mission, and other like factors. It is noted that the system 100 can also be made to hover in a substantially vertical orientation if desired”). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed to have modified Arlton to include the step of sending the one or more second control signals causes the ordnance to hover directly above the target position before descending on the target position, as taught by Uzman in order to allow efficiently dropping the payload in any required method.

Regarding claim 7, Arlton, as modified by Uzman discloses the claimed invention substantially as explained above. Further, Arlton teaches where the ordnance further includes a detonator switch operable to detonate the explosive component (see paragraph [0047] “The explosive munitions carried in the payload 185 can be configured to detonate upon landing (or crashing) of the weapon delivery system 100 into the target by using an appropriate triggering device (e.g., a detonation switch that is activated by compression)”) and, if the user of the remote control device desires to detonate the explosive component without requiring use of an impact fuse , the step of detonating comprises operating the detonator switch with a third control signal transmitted from the remote control device to detonate the explosive component at or above the ground plane (see paragraph [0056] “the system 100 (or the user operating the system 100) can alter its pitch to a substantially horizontal orientation (with respect to the ground), and the user can appropriately control, direct or otherwise steer the system 100 while in flight to locate the desired target. After approximately seventy-five to approximately eighty seconds, the system 100 can reach a distance of approximately 2400 meters or approximately 1.5 miles”). Arlton does not explicitly disclose if the user of the remote control device desires to detonate the explosive component without requiring use of an impact fuse. However, Uzman teaches if the user of the remote control device desires to detonate the explosive component without requiring use of an impact fuse (see paragraph [0047] “The explosive munitions carried in the payload 185 can be configured to detonate upon landing (or crashing) of the weapon delivery system 100 into the target by using an appropriate triggering device (e.g., a detonation switch that is activated by compression)”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Arlton to include the user of the remote control device desires to detonate the explosive component without requiring use of an impact fuse, as taught by Uzman in order to allow for detonating the explosive efficiently as required by either manually/automatically causing it to be dropped.

Regarding claim 8, Arlton, as modified by Uzman discloses the claimed invention substantially as explained above. Further, Arlton teaches where the ordnance further includes a detonator switch operable to detonate the explosive component (see paragraph [0047] “The explosive munitions carried in the payload 185 can be configured to detonate upon landing (or crashing) of the weapon delivery system 100 into the target by using an appropriate triggering device (e.g., a detonation switch that is activated by compression)"), paragraph [0056] “At such time, the system 100 (or the user operating the system 100) can alter its pitch to a substantially horizontal orientation (with respect to the ground), and the user can appropriately control, direct or otherwise steer the system 100 while in flight to locate the desired target"). 

Regarding claim 9, Arlton, as modified by Uzman discloses the claimed invention substantially as explained above. Further, Arlton (FIG.4) teaches where the ordnance is deployed while being hand held by an operator (see paragraph [0066] “body 52 is small in size so that micro-rotorcraft unit 18 is hand-held and may be carried or transported by a single operator”). 

Regarding claim 10, Arlton, as modified by Uzman discloses the claimed invention substantially as explained above. Further, Arlton teaches where the ordnance is deployed by powering the ordnance while the operator holds the ordnance and then controls movement of the ordnance via the remote control device (see paragraph [0085] “operator 29 manually or remotely causes blades 68, 70, 72, 74 to extend from their stowed configuration to a flight or extended configuration (as by pushbutton 200 shown in FIG. 7, for example). In FIG. 11 c, operator 29 then initiates powered rotation of rotor system 50 manually or through remote means, and unit 18 flies away under its own power in direction 111, for example. Illustrative unit 18 does not require landing gear for deployment because unit 18is hand-launched”). 

Regarding claim 11, Arlton, as modified by Uzman discloses the claimed invention substantially as explained above. Further, Arlton (Fig .1) teaches where a. the operator observes the current position of the ordnance over the ground plane by looking at the display on the remote control device (paragraph [0047] “A video display and downlink helmet 28 of system 10further communicates with units 18, 20, 22, 24, 310, 330, 370 to allow an operator 29 wearing helmet 28, but located away from mobile command center 12 and network 26, to receive data from and remotely control units 18, 20, 22, 24,310,330, 370, as is described in more detail below”); b. when the operator identifies a target beneath the ordnance via the display, the operator uses the remote control device to stop power to the blades, enabling the ordnance to drop directly upon the selected target (see paragraph [0070] “payload module 88 (which is shown to be adapted for use with video camera 105) may be quickly replaced at the end of a mission with an alternative payload module (not shown) having a chemical sensor adapted for use in a different mission, for example” and paragraph [0075] “Illustrative payload module 88 is capable of carrying four to sixteen ounces of plastic explosives allowing unit 18 to act as a highly potent expendable munition for special operations where stealth and precision are required. Unit 18 is also able to act as a target beacon for much larger laser guided munitions dropped from an orbiting aircraft”). Additionally, Uzman discloses and 
c. 	upon impact with a surface along the target position, the explosive detonates (paragraph [0047] “The explosive munitions carried in the payload 185 can be configured to detonate upon landing (or crashing) of the weapon delivery system 100 into the target by using an appropriate triggering device (e.g., a detonation switch that is activated by compression)”).

Regarding claim 12, Arlton, as modified by Uzman discloses the claimed invention substantially as explained above. Further, Arlton teaches where the ordnance descends from the first altitude in a vertical direction, relative to the ground plane, to the target position (see paragraph [0034] “the system 100 can be configured for vertical take-off. For example, as illustrated in FIG. 1, the first and second wings 110 and 115 can be used as "landing pads" or "landing gear" to allow the system 100 to rest in the upright (i.e., substantially vertical with respect to the ground) position when on the ground. Additional wings (e.g., three or four total wings or any suitable number of wings) can be used to provide further stability to the system 100when in the vertical take-off position”). 

Regarding claim 13, Arlton, as modified by Uzman discloses the claimed invention substantially as explained above. Further, Arlton teaches where the powered operation deploys the blades from collapsed or retracted positions to expanded positions for rotation and provision of the lift (see paragraph [0061] “each blade 68, 70, 72, 74 is coupled to the respective hub 56, 58 by a hinge 76 so that each blade 68, 70, 72, 74 is movable between an extended position, as shown in FIGS. 4, and 5 and a retracted or stowed position, as shown in FIGS. 9 and 11 a. In the stowed position, blades 68, 70, 72, 74 lie generally adjacent to body 52 and in parallel relation to body axis 60”). 

Regarding claim 14, Arlton, as modified by Uzman discloses the claimed invention substantially as explained above. Further, Arlton teaches where the blades are spring loaded to effect deployment to expanded positions (paragraph [0078] “unit 18 includes additional features such as torsion springs 196 for biasing each rotor blade 68, 70, 72, 7 4 away from their folded or retracted configuration generally parallel to body axis 60”).

Regarding claim 16, Arlton, as modified by Uzman discloses the claimed invention substantially as explained above. Further, Arlton teaches a microprocessor-based subsystem operatively connected to control steering and operation of the ordnance (see paragraph (0052] “mobile command center 12 includes various computer network systems 26, such as those illustratively shown in FIG. 2, which may be operated by users or personnel within mobile command center 12”), including operation the motor and the camera, and adjustment of the blades for steering (see paragraph [0052] “These systems may be coordinated by mobile command center 12 to collect data or attack hostile forces remotely from any direction, over any terrain, obstacle or boundary, including geographical, physical, or political boundaries”) and paragraph [0058] “Additionally, unit 18, and all other units described herein, may be navigated by remote control signals from mobile command center 12 or operator 29 with helmet 28) and paragraph [0073] “Video camera 105 allows a remote operator to silently look into windows, see over hills, observe from great heights, and operate over any terrain or obstacle”); and the remote control device, said device capable of transmitting data to and receiving data from the microprocessor-based subsystem to effect control of the operation of the ordnance, including the function of the switch to drop the ordnance from the first altitude (see paragraph [0047] "Within mobile command center 12 exists an integrated network 26, including various computers, monitors, etc., which allows units 18, 20, 22, 24, 310, 330, 370 to cooperate with each other and to remotely relay information to mobile command center 12”). Arlton does not explicitly disclose transmitting: via a rf link. However, Uzman discloses: A lightweight, man-portable weapon delivery system (abstract) and further discloses transmitting: via a rf link (paragraph [0037] “according to an exemplary embodiment, the remote starter 145 can comprise a suitable radio frequency (RF) receiver that is configured to receive a RF remote start signal from the user”). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Arlton to include the various control circuitry and video processing circuitry, as taught by Uzman in order the various control circuitry and video processing circuitry of Arlton since it allows for using readily available commercial transceiver systems and for getting best transmission properties.

Regarding claim 17, Arlton discloses an ordnance for movement above a ground plane (paragraph [0010]" A hand-held, miniature flying micro­rotorcraft unit provides remote surveillance, tactical, operational and communication capabilities. The hand-held micro-rotorcraft unit is capable of being deployed anywhere to fly remotely and navigate through various obstacles and over various terrain" and paragraph [0012] “The payload module may include explosive or incendiary munitions, and biological or chemical sensors, for example”), comprising: an upper case (56, FIG. 4,5, paragraph [0059] “Illustrative rotor system 50 is also miniature in size and includes a first hub 56 and a second hub 58 coupled to first hub 56 to create a co-axial rotor system”); a lower case attached to a bottom portion of the upper case (58, FIG. 4,5, paragraph [0059] “… rotor system 50 is also miniature in size and includes a first hub 56 and a second hub 58 coupled to first hub 56 to create a co-axial rotor system”);
a plurality of deployable coaxial blades connected to the upper case such that, when deployed, are rotatable about the upper case so as to impart thrust and bring the ordnance to a first altitude above a target position (see paragraph [0060] “Rotor system 50 further includes upper blades 68, 70 coupled to first hub 56 and lower blades 72, 74 coupled to second hub 58”); a motor attached to upper case and connected to selectively provide power to rotate the blades (see paragraph [0064] “In operation, motor 92 drives rotor system 50 to develop a thrust force in direction 109 (as shown in FIG. 4) that lifts unit 18 into the air'”); a payload attached to the lower case (see paragraph [0066] “illustratively, body 52 includes a drive module 84, a power module 86, and a payload module 88"); an imaging system attached to the lower case and positioned so as to generate a view from the ordnance of at least a portion of the ground plane (see paragraph [0073] “Payload module 88 also accommodates a pivotable video camera 105 and a camera pivot mount 106 for slewing camera 105 in a vertical direction”). 
Arlton does not explicitly teach the motor provides power so as to allow vertical take-off and flight. However, Uzman discloses a lightweight, man-portable weapon delivery system (abstract) and further discloses the motor provides power so as to allow vertical take-off and flight (see paragraph [0034] “the system 100 can be configured for vertical take -off. For example, as illustrated in FIG. 1, the first and second wings 110 and 115 can be used as "landing pads" or "landing gear" to allow the system 100 to rest in the upright (i.e., substantially vertical with respect to the ground) position when on the ground. Additional wings (e.g., three or four total wings or any suitable number of wings) can be used to provide further stability to the system 100 when in the vertical take-off position”). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Arlton to include the various control circuitry and video processing circuitry, as taught by Uzman in order to allow for efficient payload unloading/dropping,

Regarding claim 18, Arlton, as modified by Uzman discloses the claimed invention substantially as explained above. Further, Uzman teaches a receiver configured to receive a remote signal such that, when the ordnance is deployed, flight of the ordnance is controllable via the remote signal so as to steer the ordnance to a position above the target position (see paragraph [0037] ''The remote starter 145 is configured to receive, using any suitable wireless protocol or standard or other appropriate wireless means, a "start" or "ignition" command remotely from the user'' and paragraph [0038] “the imaging device 150 is also configured to provide the user with those images for viewing the theater of operations of the weapon delivery system 100 so that the user can remotely steer the system 100 to the desired target (whether the target is stationary or moving”). 

Regarding claim 19, Arlton, as modified by Uzman discloses the claimed invention substantially as explained above. Further, Arlton teaches wherein the blades are configured so as to retract when rotation of the blades ceases (see paragraph [0061] “As shown more clearly in FIG. 6, each blade 68, 70, 72, 74 is coupled to the respective hub 56, 58 by a hinge 76 so that each blade 68, 70, 72, 74 is movable between an extended position, as shown in FIGS. 4, and 5 and a retracted or stowed position, as shown in FIGS. 9 and 11 a. In the stowed position, blades 68, 70, 72, 74 lie generally adjacent to body 52 and in parallel relation to body axis 60”). 

Regarding claim 20, Arlton, as modified by Uzman discloses the claimed invention substantially as explained above. Further, Arlton teaches wherein the payload includes at least one of an explosive, a nuclear detector, a chemical detector, a biological agent detector, a phosphorus payload, a chemical payload, or a lighting system configured to illuminate an area around the ordnance (explosive, chemical payload, paragraph [0012] “The payload module may include explosive or incendiary munitions, and biological or chemical sensors, for example”). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arlton et al. (US 2005/0051667A1, hereinafter “Arlton”) in view of Uzman (US 20120211589A1) as applied to claim 1 above, and further in view of Teetzel et al. (US 2015/0247714 A1, hereinafter “Teetzel”). 
Regarding claim 6, Arlton, as modified by Uzman does not explicitly teach
where the step of detonating the explosive component is affected with an impact fuse when the ordnance strikes a surface. However, Teetzel teaches where the step of detonating the explosive component is affected with an impact fuse when the ordnance strikes a surface (paragraph [0049] “A fuse module H is then attached to the munitions module C to control the detonation of the munition module” and paragraph [0050] “Other fuses, not shown, may include impact fuses which initiate detonation upon impact with the target”). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed to have modified Arlton and Uzman to include the step of detonating the explosive component is affected with an impact fuse when the ordnance strikes a surface, as taught by Teetzel in order to provide efficient detonation of the ordnance.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           


/JONATHAN M DAGER/Primary Examiner, Art Unit 3663